ITEMID: 001-81242
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF REDKA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1967 and lives in Kyiv.
5. In August 2000 the applicant was dismissed from his position as a senior tax inspector (старший державний податковий інспектор) of the Moskovsky District Tax Inspectorate of Kyiv (the “Moskovsky Inspectorate,” Державна податкова інспекція у Московському районі м. Києва). On 6 September 2000 he instituted civil proceedings in the Moskovsky District Court of Kyiv (Московський районний суд м. Києва) seeking his reinstatement, compensation for lost income and moral damage. Subsequently the proceedings were transferred to the Vatutinsky District Court of Kyiv (the “District Court,” Ватутінський районний суд м. Києва).
6. On 2 August 2001 the District Court ordered the applicant's reinstatement and awarded him 4,040.41 Ukrainian hryvnyas (“UAH”) in compensation for lost income and UAH 600 in compensation for moral damage. Pursuant this judgment, the applicant was reinstated and paid the compensation equivalent to his one-month income.
7. On 26 September 2001 the applicant resigned from the civil service.
8. On 5 November 2001 the Kyiv City Court of Appeal (“the Court of Appeal,” Апеляційний суд м. Києва) upheld the judgment of 2 August 2001 in part ordering the applicant's reinstatement and recalculated the amount of compensation due to him. In particular, the Court of Appeal awarded the applicant UAH 6,031.65 in compensation for lost income and UAH 200 in compensation for moral damage.
9. On 30 November 2001, due to the mergers of the city administrative districts, the Moskovsky Inspectorate was liquidated and replaced by the Golosiyivsky District Inspectorate (the “Golosiyivsky Inspectorate”; Державна податкова інспекція у Голосіївському районі м. Києва).
10. On 7 March 2002 the Supreme Court rejected the requests for leave to appeal in cassation submitted by the Moskovsky (Golosiyivsky) Inspectorate and the applicant's representative.
11. On 20 December 2001 the District Court issued an enforcement writ for the judgment of 5 November 2001 indicating the Moskovsky Inspectorate as the debtor.
12. On 21 December 2001 the applicant submitted the writ to the Golosiyivsky District Bailiffs' Service (the “Bailiffs”; Відділ Державної виконавчої служби Голосіївського районного управління юстиції м. Києва).
13. On 8 January 2002 the Bailiffs initiated the enforcement proceedings and on 31 January 2002 submitted an invoice to the National Bank (Національний Банк України).
14. Having received no response from the National Bank, on 12 April and 9 July 2002 the Bailiffs requested the District Court to issue a duplicate enforcement writ. Having received a duplicate writ without a seal on 12 August 2002, the Bailiffs returned it to the District Court for validation. On 26 March 2003 the District Court informed the applicant that it had never received the returned duplicate writ.
15. On 13 May 2003 the Bailiffs requested the District Court to issue another duplicate writ. On 4 June 2003 the District Court fulfilled this request, indicating the Moskovsky Inspectorate as the debtor.
16. On 6 August 2003 the Golosiyivsky Inspectorate paid the applicant UAH 6,031.65 in compensation for lost income due to him by the judgment at issue (97% of the judgment debt).
17. On 14 August 2003 the State Treasury (Відділення Державного Казначейства у Голосіївському районі м. Києва) rejected the Bailiffs' request to pay the remainder award of UAH 200 (3% of the debt) in compensation for moral damage, having noted that the Moskovsky Inspectorate had been liquidated in 2001.
18. On 18 August 2003 the Bailiffs terminated the enforcement proceedings on account of the debtor's liquidation and returned the writ to the applicant informing him of his right to re-introduce it at a later date.
19. According to the Government's submissions, in June 2006 the remainder judgment debt of UAH 200 was transferred to the Bailiffs' account. On 30 June and 25 September 2006 the Bailiffs requested the applicant to provide his banking details to effect the money transfer, but he never responded.
20. The relevant domestic law is summarised in the judgment of Vasylyev v. Ukraine, (no. 10232/02, §§ 19-22, 13 July 2006).
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
